Exhibit 10.2

Execution copy

 

VOTING AGREEMENT

 

CPAM: 10031597.3

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

 

 

TABLE OF CONTENTS

 

﻿

 

 

﻿

 

Page

1.  Voting Provisions Regarding Board of Directors and Shareholder Appraisal

1 

1.1

Board Composition

1 

1.2

Removal of Investor Director and Corporate Actions

2 

1.3

Termination and Transfers..

2 

2. Vote to Increase Authorized Common Stock

2 

3.  Remedies

 

2 

3.1

Irrevocable Proxy and Power of Attorney

2 

3.2

Irrevocable Proxy and Power of Attorney

3 

3.3

Specific Enforcement

3 

3.4

Remedies Cumulative

4 

4.  Miscellaneous

4 

4.1

Transfers

4 

4.2

Successors and Assigns

4 

4.3

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

4 

4.4

Counterparts

5 

4.5

Titles and Subtitles

5 

4.6

Notices

5 

4.7

Consent Required to Amend, Terminate or Waive

5 

4.8

Delays or Omissions

6 

4.9

Severability

6 

4.10

Entire Agreement

6 

4.11

Share Certificate Legend

6 

4.12

Stock Splits, Stock Dividends, etc.

7 

4.13

Manner of Voting

7 

4.14

Further Assurances

7 

4.15

Costs of Enforcement

7 

4.16

Aggregation of Stock

7 

4.17

Spousal Consent

7 

4.18

No Agreement as Director or Officer..

8 

﻿

 

 

﻿

 

 

Schedule A - Shareholders

 

Exhibit A - Adoption Agreement

 

Exhibit B - Consent of Spouse

 

﻿

 

1

 

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), dated as of August 22, 2016, is made
and entered into by and among Peak Resorts, Inc., a Missouri corporation (the
“Company”), CAP 1 LLC, a Delaware limited liability company (the “Investor”),
and those certain Shareholders of the Company listed on Schedule A (together
with any subsequent Shareholders, or any transferees, who become parties hereto
pursuant to Section 4.1 below, each a "Shareholder" and collectively, the
“Shareholders”). 

RECITALS

A.Concurrently with the execution of this Agreement, the Company and the
Investor are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) providing for, inter alia, the issuance and sale to the Investor of
shares of the Series A Cumulative Convertible Preferred Stock, par value $0.01
per share, of the Company (the “Series A Preferred Stock”), and in connection
with that agreement the parties desire to provide the Investor with the right,
among other rights, to nominate one individual to the board of directors of the
Company (the “Board”) in accordance with the terms of the Stockholders’
Agreement  (as defined in the Purchase Agreement).

B.In order to give effect to the transactions contemplated by the Purchase
Agreement the shareholders of the Company will need to vote in favor of the
Corporate Actions (as defined in the Purchase Agreement).

C.The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by the Shareholders will be voted on.

NOW, THEREFORE, the parties agree as follows:

1. Voting Provisions Regarding Board of Directors and Shareholder Appraisal

1.1 Board Composition.  Each Shareholder agrees, for so long as the 20.0%
Beneficial Ownership Requirement (as defined in the Stockholders’ Agreement) is
satisfied, to vote, or cause to be voted, all Shares (as defined below) owned by
such Shareholder, or over which (and only to the extent that) such Shareholder
has voting control, from time to time and at all times, at each annual or
special meeting of shareholders of the Company at which an election of directors
is held or pursuant to any written consent of the shareholders, in favor of the
election of the Investor Nominee (as defined in the Stockholders’ Agreement) to
the Board.  For purposes of this Agreement, the term “Shares” shall mean and
include any securities of the Company the holders of which are entitled to vote,
including without limitation, all shares of Common Stock now owned or
subsequently acquired by a Shareholder or Investor, as applicable, however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is



 

 

--------------------------------------------------------------------------------

 

 

controlled by or is under common control with such Person, including, without
limitation, any general partner, managing member, officer or director of such
Person.

1.2 Removal of Investor Director and Corporate Actions.  Each Shareholder also
agrees, for so long as the 20.0% Beneficial Ownership Requirement is satisfied,
to vote, or cause to be voted, all Shares owned by such Shareholder, or over
which (and only to the extent that) such Shareholder has voting control, from
time to time and at all times, at any annual or special meeting of the
shareholders of the Company or pursuant to any written consent of the
shareholders (x) in favor of the Corporate Actions and (y) as follows:

(a) Against the removal from office of any Investor Director (as defined in the
Stockholders’ Agreement) unless such removal is directed or approved in writing
by the Investor, the 20.0% Beneficial Ownership Requirement is no longer
satisfied or the Investor Director no longer satisfies the qualification
standards set forth in Section 2.03(a) of the Stockholders’ Agreement; and

(b) upon the request of the Investor to remove an Investor Director, in favor of
such director’s removal.

The Investor also agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, (x) in favor of the Corporate Actions.  All Shareholders
and the Investor agree to execute any written consents required to perform the
obligations of this Agreement.

1.3 Termination and Transfers. The Shareholders obligations under this Section 1
shall terminate upon the Investor ceasing to have the right to nominate a
director in accordance with the Stockholders’ Agreement.  Notwithstanding the
foregoing, no transferee of all or any portion of the Series A Preferred Shares
or the Warrants (other than a transferee who is an Affiliate of the Investor)
shall have the right to exercise any of the rights of the Investor set forth in
Section 1; any transferee who is an Affiliate of the Investor shall have the
right to exercise the rights of the Investor set forth in Section 1, provided
that such transferee executes and delivers to the Shareholders and the Company
an Adoption Agreement and agrees to be bound by the terms and conditions of this
Agreement.  Any subsequent Transfers (as defined in the Stockholders’ Agreement)
of the Series A Preferred Shares or the Warrants shall be subject to this
Section 1.3. In the event that the Purchase Agreement terminates, this Agreement
shall terminate and be of o further force or effect.

2. Vote to Increase Authorized Common Stock.  Each Shareholder and the Investor
agrees to vote or cause to be voted all Shares owned by such Shareholder or
Investor, or over which such Shareholder or Investor has voting control, from
time to time and at all times, in favor of increasing the number of authorized
shares of Common Stock (as defined in the Purchase Agreement) from time to time
to ensure that there will be sufficient shares of Common Stock available for
conversion of all of the shares of Series A Preferred Stock or for exercise of
the Warrants (as defined in the Purchase Agreement), as may be outstanding at
any given time.



2

 

--------------------------------------------------------------------------------

 

 

3. Remedies

3.1 Irrevocable Proxy and Power of Attorney- Shareholder.  Each Shareholder
hereby constitutes and appoints as its irrevocable proxy and hereby grants a
power of attorney to the Investor and a designee of the Investor, and each of
them, with full power of substitution, with respect to the matters set forth
herein, including, without limitation, election of any Investor Nominee and
voting in favor of the Corporate Actions in accordance with Section 1 hereto and
votes to increase authorized shares pursuant to Section 2 hereof, and hereby
authorizes each of them to represent and vote, if and only if such shareholder
(i) fails to vote, or (ii) attempts to vote (whether by proxy, in person or by
written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in favor of the Corporate Actions and
election of any Investor Nominee in accordance with the terms and provisions of
this Agreement or the increase of authorized shares pursuant to and in
accordance with the terms and provisions of Section 2 of this Agreement or to
take any action reasonably necessary to effect this Agreement.  Each of the
proxy and power of attorney granted pursuant to the immediately preceding
sentence is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable.  Each Shareholder hereby revokes any and all previous proxies or
powers of attorney with respect to the Shares and shall not hereafter, purport
to grant any other proxy or power of attorney with respect to any of the Shares,
deposit any of the Shares into a voting trust or enter into any agreement (other
than this Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.

3.2 Irrevocable Proxy and Power of Attorney- Investor.  Investor hereby
constitutes and appoints as its irrevocable proxy and hereby grants a power of
attorney to the President of the Company and an executive officer of the
Company, and each of them, with full power of substitution, with respect to
voting in favor of the Corporate Actions in accordance with Section 1 hereto and
votes to increase authorized shares pursuant to Section 2 hereof, and hereby
authorizes each of them to represent and vote, if and only if such shareholder
(i) fails to vote, or (ii) attempts to vote (whether by proxy, in person or by
written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in favor of the Corporate Actions in
accordance with the terms and provisions of this Agreement or the increase of
authorized shares pursuant to and in accordance with the terms and provisions of
Section 2 of this Agreement or to take any action reasonably necessary to effect
the foregoing.  Each of the proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable.  Investor hereby revokes any and all previous proxies
or powers of attorney with respect to the Shares and shall not hereafter,
purport to grant any other proxy or power of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of the Shares, in each case, with respect to
any of the matters set forth herein.  The provisions of this Section 3.2 shall
terminate upon the earlier to occur of (x) November 15, 2016 and (y) the Closing
Date (as defined in the Purchase Agreement) (the “Investor Termination Date”).



3

 

--------------------------------------------------------------------------------

 

 

3.3 Specific Enforcement. Each party acknowledges and agrees that the other
parties will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached.  Accordingly, it is agreed that the other
parties shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction. 

3.4 Remedies Cumulative.  All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

4. Miscellaneous.

4.1 Transfers.  Subject to Section 1.3:  Each transferee of any Shares (other
than as a result of a transfer in accordance with Section 2.01(b)(ii) or (iii)
of the Stockholders Agreement) subject to this Agreement shall continue to be
subject to the terms hereof, and, as a condition precedent to the Company’s
recognizing such transfer, each such transferee shall agree in writing to be
subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement substantially in the form attached hereto as Exhibit A.  Upon
the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a party hereto as if such transferee were the
transferor and such transferee’s signature appeared on the signature pages of
this Agreement and shall be deemed to be a Shareholder or Investor, as
applicable.  The Company shall not permit the transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Subsection 4.1.  Each certificate instrument, or book entry representing
the Shares subject to this Agreement if issued on or after the date of this
Agreement shall be notated by the Company with the legend set forth in
Subsection 4.11.

4.2 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. 

4.3 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.    This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York without giving effect to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction).

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF MANHATTAN, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,



4

 

--------------------------------------------------------------------------------

 

 

ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

4.4 Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes. 

4.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.6 Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or (a) personal delivery to the party to be
notified, (b) when sent, if sent by  electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on Schedule A
hereto or below its name on its signature page hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Subsection 4.6.  If notice is given to the Investor, a copy
shall also be given to Chadbourne & Parke LLP, facsimile: 212-541-5369, e-mail:
fvellucci@chadbourne.com, attention: Frank S. Vellucci.



5

 

--------------------------------------------------------------------------------

 

 

4.7 Consent Required to Amend, Terminate or Waive.  This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Shareholder(s)
to be bound by any such amendment, termination or waiver; and (b) the
Investor.  Notwithstanding the foregoing, any provision hereof may be waived by
the waiving party on such party’s own behalf, without the consent of any other
party.

Any amendment, termination, or waiver effected in accordance with this
Subsection 4.7 shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.  For purposes of
this Subsection 4.7, the requirement of a written instrument may be satisfied in
the form of an action by written consent of the Shareholders circulated by the
Company and executed by the Shareholder parties specified, whether or not such
action by written consent makes explicit reference to the terms of this
Agreement. 

4.8 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative. 

4.9 Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

4.10 Entire Agreement   This Agreement (including the Exhibits hereto), and the
other Transaction Documents (as defined in the Purchase Agreement) constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties is expressly canceled.

4.11 Share Certificate Legend.  Each certificate, instrument, or book entry
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the person
accepting such interest shall be deemed to agree to and shall become bound by
all the provisions of that Voting Agreement, including certain restrictions on
transfer and ownership set forth therein.”





6

 

--------------------------------------------------------------------------------

 

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 4.11 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office.  The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 4.11 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

4.12 Stock Splits, Stock Dividends, etc.  In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Shareholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Subsection 4.11.

4.13 Manner of Voting.  The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.  For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

4.14 Further Assurances.  At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

4.15  Costs of Enforcement.  If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

4.16 Aggregation of Stock.  All Shares held or acquired by a Shareholder, the
Investor and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate. 

4.17 Spousal Consent.  If any individual Shareholder is married on the date of
this Agreement, such Shareholder’s spouse shall execute and deliver to the
Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof.  Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Shareholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties.  If any individual Shareholder
should marry or remarry subsequent to the date of this Agreement, such
Shareholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute



7

 

--------------------------------------------------------------------------------

 

 

and deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

4.18 No Agreement as Director or Officer. Each Shareholder is entering into this
Agreement as a shareholder of the Company and makes no agreement or
understanding in this Agreement in such Shareholder’s capacity as a director or
officer of the Company or any of its Subsidiaries, and nothing in this
Agreement: (a) will limit or affect any actions or omissions taken by any
Shareholder as such a director or officer, and no such actions or omissions
shall be deemed a breach of this Agreement or (b) will be construed to prohibit,
limit or restrict any Shareholder from exercising his or her fiduciary duties as
an officer or director to the Company or its shareholders.

﻿

[Signature Page Follows]

 

8

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

SHAREHOLDERS:

Signature:  /s/Timothy D. Boyd
Name: Timothy D. Boyd

Signature:  /s/Stephen J. Mueller
Name: Stephen J. Mueller

Signature:  /s/Richard K. Deutsch
Name: Richard K. Deutsch

﻿





 

 

--------------------------------------------------------------------------------

 

 



INVESTOR:

CAP 1 LLC:

By: /s/ David Sackler

Name:  David Sackler

Title:  President

Address: _655 Madison Ave, 19th Floor              New York, NY 10065

﻿

PEAK RESORTS, INC.:

By: /s/ Timothy D. Boyd

Name:   Timothy D. Boyd

Title:    President/CEO

Address: __17409 Hidden Valley Dr, Wildwood,  MO 63025_

﻿

 

9

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

SHAREHOLDERS

﻿

﻿

 

Name and Address

Number of Shares Held

Richard Deutsch

PO Box 20 Valley View Rd.

West Dover, VT 05356

 

483,400

Melissa K. Boyd, Trustee of the Timothy D. Boyd 2011 Family Trust u/t/a dated
January 28, 2011

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

221,900

Melissa K. Boyd, Trustee of the Melissa K. Boyd Revocable Trust u/t/a August 27,
1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

302,400

Timothy D. Boyd, Trustee of the Timothy D. Boyd Revocable Trust u/t/a dated
August 27, 1996

17406 Hidden Valley Drive

Wildwood, Mo 63025

 

750,000

Stephen J. Mueller and Beth R. Mueller, Trustees of the Stephen J. Mueller
Revocable Living Trust u/t/a dated October 5, 2012, as amended

16640 Bartizan Drive

Wildwood , Mo 63038

489,100

﻿

 

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of [_____ __, 20___] (the
“Agreement”), by and among the Company, certain of its Shareholders and CAP 1
LLC, as such Agreement may be amended or amended and restated
hereafter.  Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement.  By
the execution of this Adoption Agreement, the Holder agrees as follows.

1.1Acknowledgement.  Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”).

1.2Agreement.  Holder hereby (a) agrees that the Stock, and any other shares of
capital stock or securities required by the Agreement to be bound thereby, shall
be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

1.3Notice.  Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto. 

HOLDER: ACCEPTED AND AGREED:

﻿

By:  PEAK RESORTS, INC.

Name and Title of Signatory

﻿

Address:  By:

﻿

Title:

﻿

Facsimile Number:

﻿



﻿

﻿

﻿



﻿

﻿





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

CONSENT OF SPOUSE

I, [_____________], spouse of [_______________], acknowledge that I have read
the Voting Agreement, dated as of [_______ __, 20___], to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement.  I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company (as defined in the
Agreement) that my spouse may own, including any interest I might have therein.

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent.  I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

﻿

﻿

﻿

Dated:____________  _________________

Name of Key Holder’s Spouse



 

--------------------------------------------------------------------------------